Citation Nr: 0942728	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for blurry vision 
(claimed as an eye condition).

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder. 

3.	Entitlement to service connection for coronary artery 
disease (claimed as heart problem, heart attack, open heart 
surgery, heart disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to November 
1977, and from August 1978 to April 1990.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have a disorder 
manifested by blurry vision.

2.	In a May 2004 rating decision, the RO denied entitlement 
to service connection for a nervous disorder. Following 
notice of that decision, the Veteran did not commence an 
appeal.

3.	Since the May 2004 decision, additional evidence has not 
been received which relates to an unestablished fact 
necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.	The criteria for service connection for blurry vision 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.	The May 1994 RO rating decision which denied service 
connection for a nervous disorder is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201 (2009).

3.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.
Through VCAA notice correspondence dated from November 2002 
and March 2003, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claims on appeal. The April 
2005 Statement of the Case (SOC) explained the general 
criteria to establish claims for service connection, 
including to reopen a previously denied claim for that 
benefit. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi,        16 Vet. App. 183, 
186-87 (2002). In addition, the VCAA notice provided a claim-
specific definition of "new and material" evidence as 
required under the Kent decision. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letters comported with the timing of notice 
requirement by having preceded issuance of the August 2003 
rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the 
duty to assist              the Veteran through obtaining 
service treatment records (STRs), VA and private outpatient 
treatment records, and arranging for the Veteran to undergo 
VA examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has provided copies of additional private medical 
records, and personal statements. He has not requested the 
opportunity to appear at a hearing. There is no indication of 
any further relevant evidence or information which has not 
been obtained. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist        the Veteran. 


In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service Connection for Blurry Vision

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).


The Veteran contends that he has developed the condition of 
blurry vision due to his military service, based upon having 
been required to use microfiche machines and read from parts 
catalogues over a period of several years. He further alleges 
that at one point a treating optometrist in service provided 
him with the wrong prescription for his glasses, which 
exacerbated his vision problems.

Based on review of the medical evidence since separation from 
service, there is no indication that the Veteran has or ever 
has experienced a condition manifested by blurry vision. The 
Veteran did not report this condition on outpatient 
evaluation by any VA treatment provider. Private treatment 
records are almost entirely focused upon diagnosis and 
treatment of a history of coronary artery disease and related 
cardiovascular disorders. Apart from initially filing a claim 
for the disorder in question, the Veteran himself has not 
provided significant description of the claimed blurry 
vision, in its scope, duration or medical history. Thus, 
there is minimal basis for further medical inquiry into 
whether the claimed condition exists in the manner alleged. 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(indicating competency of lay testimony to describe symptoms 
that support a later diagnosis by a medical professional). 
The conclusion warranted is that there is no competent 
evidence to substantiate that the Veteran currently 
experiences the claimed disability. 

A present diagnosis of the disability claimed is a 
prerequisite to establish service connection. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability.").            See also Hicks v. West, 12 
Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). Without a 
confirmed diagnosis of the identified disability, a claim for 
service connection cannot be substantiated. 


Provided that there was confirmation of a current disorder 
manifested by blurry vision, the evidence of record still 
does not indicate any basis to associate this disorder with 
the Veteran's service. There is no documentation from STRs as 
to blurry vision, or otherwise abnormal vision. The Veteran 
received routine vision evaluations, and a prescription for 
glasses. On his January 1990 separation examination, vision 
was 20/30 in both eyes uncorrected, correctable to 20/20 in 
both eyes. There is therefore no indication or suggestion of 
symptomatology underlying an eye disorder during the 
Veteran's military service. To the extent the Veteran 
describes a worsening of visual acuity associated with 
service, moreover, under applicable law refractive error of 
the eye is considered a congenital defect which is not 
recognized as a disability for VA compensation purposes. 38 
C.F.R. § 3.303(c). See also 38 C.F.R. § 4.9. There is no 
evidence of aggravation of diminished visual acuity by 
superimposed disease or injury, the limited exception under 
which service connection would be warranted for this type of 
disorder. See VAOPGCPREC 82-90 (July 18, 1990). Accordingly, 
there is no competent evidence demonstrating that any present 
blurry vision or underlying disorder is of service origin. 

For these reasons, the Board is denying the claim for service 
connection for blurry vision. The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Petition to Reopen Claim for Service Connection for Nervous 
Disorder

In a May 1994 rating decision, the RO denied service 
connection for a nervous disorder. Evidence then considered 
was comprised of service treatment records, and an October 
1992 psychiatric hospitalization report. As indicated in the 
rationale for that decision, the Veteran was evaluated in 
service in late 1988 and early 1989 for depression following 
the death of a relative. The diagnosis was then reactive 
depression. The October 1992 report indicated anxiety 
reaction. The RO considered the symptomatology manifested in 
service to be transient and situational.               There 
was no other basis to link a diagnosed psychiatric disorder 
with service.                 The Veteran did not file a 
timely notice of disagreement (NOD) to commence the appeal 
process, and hence the May 1994 rating decision became final 
and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The component lacking from the Veteran's original claim as 
decided in May 1994 was the element of a causal nexus between 
the claimed disability and military service. Any new evidence 
received in order to reopen the claim would therefore have to 
present a reasonable possibility of substantiating a medical 
nexus to service.

The additional evidence obtained since the prior final denial 
in this case consists of the report of a May 2004 VA 
Compensation and Pension examination for mental disorders, VA 
examinations for other claimed disorders, VA outpatient 
records, private treatment records from various sources, 
records from the Social Security Administration, and several 
lay statements provided by the Veteran himself.

The report of a May 2004 VA Compensation and Pension 
examination by a psychiatrist indicates the Veteran's report 
of intermittent anxiety and nervousness, with various 
precipitating life circumstances for his anxiety. Following a 
medical history review and interview with the Veteran, the VA 
examiner diagnosed an anxiety disorder, by history. The 
examiner further commented that based on the history, review 
of records, and mental status evaluation it was his 
professional opinion that the Veteran did not have a 
diagnosis of an anxiety disorder at that point. Rather, when 
the Veteran did experience anxiety, it appeared to be more of 
a situational anxiety. It was estimated the Veteran had 
minimal social and industrial impairment because of 
situational anxiety at that point.

In view of this examination report, there is no confirmed 
current psychiatric disability, even after a detailed history 
review and current examination. Absent evidence of a current 
disability, a claim for service connection cannot be 
substantiated. See Rabideau, supra; Brammer, supra. At the 
very least, the VA psychiatric examination does not support 
the finding that the Veteran has a mental health disorder of 
service origin, given that the VA examiner identified the 
precipitating circumstances of anxiety symptoms as post-
service situational life stressors. Consequently, the 
examination report does not assist in substantiating the 
element of a causal nexus to service.

Reports of May 2004 VA medical examinations of the ears, and 
heart are absent mention of or reference to a claimed 
psychiatric disorder.

Records of VA outpatient treatment from May 2003 to January 
2006 do not provide mention of a diagnosed or previously 
existing psychiatric disorder.

The private treatment records dated from April 2002 to 
October 2007 are from numerous sources, including several 
hospitals, and pertain in entirety to the diagnosis, 
evaluation and treatment for coronary artery disease, an 
aortic aneurysm, and other cardiovascular disorders. There is 
no mention throughout to the Veteran's mental state, or to a 
diagnosed or confirmed mental disorder.

Records pertaining to the receipt of disability benefits from 
the SSA include a November 2003 administrative decision that 
the Veteran was deemed disabled effective April 1, 2002, due 
to a primary diagnosis of chronic heart failure, and 
secondary diagnosis of aneurysm of aorta or major branches. 
There are accompanying records from several treating private 
cardiologists. The scope of the medical evidence again is 
limited to the Veteran's cardiovascular disorders.

The Veteran's statements providing his assertions in support 
of his claim are generally cumulative of that evidence and 
information already of record when the RO initially decided 
the claim. See Reid v. Derwinski, 2 Vet. App. 312 (1992).    
See also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the 
presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence).

Hence, new and material evidence has not been received to 
reopen the claim for service connection for a nervous 
disorder. See 38 C.F.R. § 3.156. As the criteria for new and 
material evidence to reopen the claim have not been met, the 
benefit-of-the-doubt doctrine does not apply, and the 
petition to reopen must be denied. See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for blurry vision is denied.

The petition to reopen a claim for service connection for a 
nervous disorder is denied. 











REMAND

Further development is required as to the claim for service 
connection for coronary artery disease. The current record 
does not sufficiently resolve the question as to the likely 
etiology of this claimed disability, and a supplemental 
medical opinion is therefore required for this purpose.

On a May 2004 VA examination for a cardiovascular disability, 
the diagnosis was in part atrioseptal defect, ostium secundum 
type. The VA examiner considered this to be a congenital 
lesion which had likely pre-existed service. 

The second diagnosis was of ascending aortic aneurysm. The 
examiner commented that pathology showed medical sclerosis 
and aortic sinus of valsalva aneurysm,          a 
degenerative process. Whether the Veteran had this while in 
service or not was deemed not possible to determine. The 
examiner stated that most likely though,      it developed 
within a week or two of its manifestation in April 2002. The 
condition was found not likely to have been present in 
service, given that there were no tests undertaken therein 
that would have detected it. The examiner indicated that the 
Veteran did not have a murmur when examined on several 
occasions in service,    so the aortic regurgitation 
associated with this lesion also was unlikely to be present 
at that time.

There has since been provided an October 2007 letter from a 
private cardiologist who had treated the Veteran during and 
since the April 2002 aortic aneurysm.     The physician's 
treatment summary explained that the duration of the 
Veteran's aortic root aneurysm was unknown, however, that 
type of aneurysm was typically expected to develop over many 
years. 

A review of service treatment records further indicates that 
on the report of a November 1972 VA examination for retention 
in service there was noted a        "loud s2" noise, on 
examination of the heart. A January 1977 record of treatment 
for chest pains and shortness of breath states there was a 
history of a heart murmur. On the report of a January 1990 
dental health questionnaire the Veteran reported a medical 
history of a heart murmur.

The October 2007 private physician's letter raises some 
question as to the expected timeframe within which the aortic 
aneurysm the Veteran sustained had actually developed. If 
closer to the long-term process indicated in the letter, this 
would support a plausible connection to service. Therefore, 
the May 2004 VA examiner should have the opportunity to 
reexamine this case in view of the observations that the 
Veteran's physician has set forth. Also significant is that 
contrary to the VA examiner's statement, there is possible 
indication of a heart murmur in service.   The examiner 
should comment upon whether this detail likewise affects the 
conclusion reached as to etiology of the disability claimed. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of              May 2004, and 
request a supplemental opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's diagnosed ascending 
aortic aneurysm is etiologically related 
to       his service. The VA examiner 
should take into consideration the October 
2007 letter from the Veteran's 
cardiologist describing a process of 
several years leading to the development 
of this type of aneurysm, and whether this 
indicates a possible link to an incident 
of his service (he underwent separation in 
April 1990). The examiner should also 
comment upon the significance of service 
treatment records indicating a possible 
heart murmur during the Veteran's service. 
A clear rationale should be stated for all 
conclusions reached. 

Provided that the May 2004 examiner is not 
available, or is no longer employed by VA, 
schedule the Veteran for an examination by 
an examiner who has not seen him 
previously, and that addresses the 
inquiries set forth above regarding the 
etiology of the disability claimed. 

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for coronary artery disease 
(claimed as heart problem, heart attack, 
open heart surgery, heart disease), based 
upon all additional evidence received. If 
the benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


